        1:17-bk-70117 Doc#: 65 Filed: 12/10/18 Entered: 12/10/18 18:09:34 Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT
                       EASTERN AND WESTERN DISTRICT OF ARKANSAS


In re: WANNETTA LINDSEY                                                    Case No: 1:17-bk-70117 T


                       OBJECTION TO CONFIRMATION OF PLAN
                    AS AMENDED PRE-CONFIRMATION ON 12/6/2018
    Comes now Jack W Gooding, Standing Trustee for Chapter 13 cases, for his objection to the plan of
the above debtor(s) states:

1. 11 U.S.C. 1325(a)(1) the plan does not comply with the provisions of Chapter 13 and with other
applicable provisions of the Bankruptcy Code. The amended plan proposes to pay interest on the
mortgage arrearages.

    Wherefore, your petitioner prays for an order denying confirmation of the plan and dismissing this
case and for all other just and proper relief to which he may be entitled.


Dated: 12/10/2018                                                        /s/ Jack W Gooding
                                                                   _____________________________
                                                                      CHAPTER 13 TRUSTEE




                                       CERTIFICATE OF SERVICE
    I, Jack W Gooding, do hereby certify that a true and correct copy has been mailed this day, 12/10/2018,
 with sufficient postage to assure delivery to the following:

 Wannetta Lindsey
 820 Lincoln Drive
 Camden, Ar 71701
 Michael W Frey - Electronically by ECF
                                                                                /s/ Jack W Gooding

                                                                               CHAPTER 13 TRUSTEE




                                                                                                              JCH
